Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13, and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by Sim (US 20190113925).
In regards to claim 1, Sim teaches a movable object control device, comprising: (Fig 2.)
an image recognition part configured to recognize a road classification made to correspond to a travel condition which includes whether or not an autonomous travel of the movable object is available on a road on which the movable object travels, or an autonomous travel level thereon, or both, based on information obtained from an image taken by an imaging device of the movable object; ([0047], [0049] image sensor monitors exterior of vehicle and image sensor may be a camera. [0118] camera may be used to determine if the existing route cannot be traveled.) and 
a control part configured to, when the image recognition part has recognized a prescribed shape or a prescribed image pattern made to correspond to the road classification, on or around the road on which the movable object travels, perform an autonomous travel of the movable object, based on the travel condition corresponding to the road classification. ([0100] controller 130 compares road map information and camera image to determine error between them on the basis of the same landmark. When these match, the camera has recognized a prescribed shape or image pattern representing the landmark. [0104], [0106] when the information is recognized in both, autonomous driving is performed and when only recognized in the camera, then autonomous driving is performed according to the camera information.)

In regards to claim 2, Sim teaches the movable object control device according to claim 1, further comprising a geographical recognition part configured to recognize a travel condition of a road on which the movable object travels, based on geographical information including a correspondence relationship between a location of the road on a map and the travel condition thereof, ([0100] controller determines error of GPS by comparing road map and camera image information on the basis of landmark information.)
wherein, when a travel condition corresponding to the road classification corresponding to a shape or an image pattern on the road recognized by the image recognition part is different from a travel condition recognized by the geographical recognition part, then the control part is configured to perform an autonomous travel of the movable object, based on the travel condition corresponding to the road classification corresponding to the shape or the image pattern on the road recognized by the image recognition part. ([0106] when the lane is recognized in the camera image information but not in the road map information, then autonomous driving is performed according to the camera image information.)

In regards to claim 3, Sim teaches the movable object control device according to claim 1, further comprising a communication part configured to receive information on a travel condition of a road on which the movable object travels, ([0119]-[0121] controller 130 transmits information on road that cannot be traveled to server and server updates map. [0043], [0046] the vehicle then receives the updated map information during subsequent operations using vehicle’s receiver.)
wherein, when a travel condition corresponding to the road classification corresponding to a shape or an image pattern on the road recognized by the image recognition part is different from a travel condition received by the communication part, then the control part is configured to perform an autonomous travel of the movable object, based on the travel condition corresponding to the road classification corresponding to the shape or the image pattern on the road recognized by the image recognition part. ([0106] when the lane is recognized in the camera image information but not in the road map information, then autonomous driving is performed according to the camera image information.)

In regards to claim 13, Sim teaches a movable object control method, comprising: (Fig 4.)
an image recognition step of recognizing a road classification made to correspond to a travel condition which includes whether or not an autonomous travel of the movable object is available on a road on which the movable object travels, or an autonomous travel level thereon, or both, based on information obtained from an image taken by an imaging device of the movable object; ([0100] in step S10,  camera information and map information are compared, which requires first acquiring image information from a camera. [0118] in step S110, camera is used to determine if the existing route cannot be traveled. ) and 
a control step of, when a prescribed shape or a prescribed image pattern made to correspond to the road classification is recognized on or around the road on which the movable object travels, performing an autonomous travel of the movable object, based on the travel condition corresponding to the road classification. ([0100] in step S10, controller 130 compares road map information and camera image to determine error between them on the basis of the same landmark. When these match, the camera has recognized a prescribed shape or image pattern representing the landmark. [0104], [0106] when the information is recognized in both, autonomous driving is performed and when only recognized in the camera, then autonomous driving is performed according to the camera information, where control is executed in [0115] step S100 and [0120] S130.)

In regards to claim 14, Sim teaches a storage medium storing program embodied on a non-transitory computer-readable medium, the program for causing a computer to execute the movable object control method according to claim 13. ([0139] instruction are stored in one or more computer readable media to perform operations of disclosure.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Reiley et al. (US 20180173237).
In regards to claim 4, Sim teaches the movable object control device according to claim 1. 
Sim also teaches a driver warning controller which is fed a control signal based on the camera and road map information and recognition ([0077], [0078]). 
Sim does not teach: further comprising a notification part configured to make a prescribed notification regarding the autonomous travel of the movable object, 
wherein, when an autonomous travel of the movable object is being performed in a condition in which the image recognition part has not recognized a prescribed shape or a prescribed image pattern, then the control part is configured to raise a notification level at which the notification part makes a notification to a traffic participant, compared with that when an autonomous travel of the movable object is being performed in a condition in which the image recognition part has recognized a prescribed shape or a prescribed image pattern.
However, Reiley teaches communicating the state, intent, and context of a vehicle through a display on the outside of the vehicle ([0009]). The display may be located on the front, rear, or both of the vehicle and selectively render information on the displays to represent the area ahead or behind the vehicle, or the context and state of the scene around the vehicle ([0013]-[0015]).  The display may render an emotional state which may change to be more distressed based on the uncertainty of a next navigation action and when executing an action with low certainty ([0035]). The display may change  hue depending on the state and driving level of the vehicle ([0031]). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the application to modify the vehicle control device of Sim, by incorporating the teachings of Reiley, such that a display is used to alert other traffic participants, and the display is adjusted to warn the traffic participants by being fed the control signal based on the camera and road map information from Sim, thereby raising a notification level. 
The motivation to do so is that, as acknowledged by Reiley, this allows for improving the understanding of the vehicle from other vehicles, drivers, and pedestrians ([0015]). 

In regards to claim 5, Sim teaches the movable object control device according to claim 2. 
Claim 5 recites a device having substantially the same features of claim 4 above, therefore claim 5 is rejected for the same reasons as claim 4. 

In regards to claim 6, Sim teaches the movable object control device according to claim 3. 
Claim 6 recites a device having substantially the same features of claim 4 above, therefore claim 6 is rejected for the same reasons as claim 4.

In regards to claim 7, Sim, as modified by Reiley teaches the movable object control device according to claim 4. 
Sim also teaches a driver warning controller which is fed a control signal based on the camera and road map information and recognition ([0077], [0078]).
Reiley teaches the display may render an emotional state which may change to be more distressed based on the uncertainty of a next navigation action and when executing an action with low certainty ([0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Sim, as already modified by Reiley, by further incorporating the teachings of Reiley, such that the control signal based on the camera and the road map information and recognition of Sim is fed into the displays of Reiley and based on the uncertainty of the state of the environment and the vehicle control actions, the display increases warning, where this includes an increased warning based on poor recognition of the camera than good recognition of the camera. 
The motivation to do so is the same as acknowledged by Reiley in regards to claim 4 above. 

In regards to claim 8, Sim, as modified by Reiley, teaches the movable object control device according to claim 5.  
Claim 8 recites a device having substantially the same features of claim 7 above, therefore claim 8 is rejected for the same reasons as claim 7.

In regards to claim 9, Sim, as modified by Reiley, teaches the movable object control device according to claim 6. 
Claim 9 recites a device having substantially the same features of claim 7 above, therefore claim 9 is rejected for the same reasons as claim 7.

In regards to claim 10, Sim teaches the movable object control device according to claim 1. 
Sim also teaches a driver warning controller which is fed a control signal based on the camera and road map information and recognition ([0077], [0078]). When the lane is recognized in both the camera and the road map information, width and curvature of the lane are compared to determine and filter misrecognition and the vehicle is controlled based on the filtered information ([0104]). The camera information is analyzed and the information collected the most is determined to be the most reliable ([0112]). Likewise, the camera may determine the road is impassible due to construction potentially not marked in map information ([0118]). This results in a different path than understood from map information but where reliability of camera information is still high. 
Sim does not teach: further comprising a notification part that is configured to make a prescribed notification regarding an autonomous travel of the movable object to a traffic participant, 
wherein, when an autonomous travel of the movable object is being performed in a condition in which the image recognition part has recognized a prescribed shape or a prescribed image pattern, if a travel condition of an autonomous travel actually performed by the movable object is different from a travel condition corresponding to the prescribed shape or the prescribed image pattern recognized by the image recognition part, then the control part is configured to raise a notification level at which the notification part makes a notification to a traffic participant, compared with that when an autonomous travel of the movable object is being performed in accordance with the travel condition.
However, Reiley teaches communicating the state, intent, and context of a vehicle through a display on the outside of the vehicle ([0009]). The display may be located on the front, rear, or both of the vehicle and selectively render information on the displays to represent the area ahead or behind the vehicle, or the context and state of the scene around the vehicle ([0013]-[0015]).  The display may render an emotional state which may change to be more distressed based on the uncertainty of a next navigation action and when executing an action with low certainty ([0035]). The display may change  hue depending on the state and driving level of the vehicle ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Sim, by incorporating the teachings of Reiley, such that displays on the outside of the vehicle are used to show warning levels of the vehicle based on the uncertainty of the current and next vehicle actions and this combination results in when taking a vehicle action that is uncertain due and along a route different than a recognized route, the warning level is raised compared with a recognized route, where the recognized route has a higher certainty. This is a specific case of the combination. 
The motivation to do so is the same as acknowledged by Reiley in regards to claim 4. 

In regards to claim 11, Sim teaches the movable object control device according to claim 2.  
Claim 11 recites a device having substantially the same features of claim 10 above, therefore claim 11 is rejected for the same reasons as claim 10.

In regards to claim 12, Sim teaches the movable object control device according to claim 3.
Claim 12 recites a device having substantially the same features of claim 10 above, therefore claim 12 is rejected for the same reasons as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al. (US 20180257548) teaches projecting a notification image to alert the environment around a vehicle of the vehicle’s state. 
Ferguson et al. (US 9719801) teaches comparing map and image sensor data of a vehicle to recalibrate the sensors. 
Nogawa et al. (US 20140005942) teaches overlaying image data forming a map and image data of a route to match their positions, posture, and shape. 
Hayashida et al. (US 20070050134) teaches localizing a vehicle within a lane based on processing images of shapes on the lane and recognizing whether those shapes indicate the vehicle is within a carpool lane specifically. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661